           Case 1:18-cv-07469-LLS Document 8 Filed 10/12/18 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELENA STRUJAN,
                           Plaintiff,
                    -against-                                         18-CV-7469 (LLS)
MICHAEL CIOROIU – A PERSON; ALL                                   ORDER OF DISMISSAL
OTHERS UNLISTED BOTH KNOWN AND
UNKNOWN,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff brings this action pro se and in forma pauperis. She invokes this Court’s

jurisdiction under 28 U.S.C. § 1332. By order dated August 28, 2018, the Court granted Plaintiff

60 days’ leave to amend the complaint. On September 24, 2018, Plaintiff filed an amended

complaint, to which the following discussion is addressed. For the reasons set forth below, the

Court dismisses the action for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
             Case 1:18-cv-07469-LLS Document 8 Filed 10/12/18 Page 2 of 6



F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

        The Court’s “special solicitude,” Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994) (per

curiam), has its limits, however, because pro se pleadings still must comply with Rule 8 of the

Federal Rules of Civil Procedure. Rule 8 requires a complaint to make a short and plain

statement showing that the pleader is entitled to relief. A complaint states a claim for relief if the

claim is plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

        To review a complaint for plausibility, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the pleader’s favor. Id. But the Court

need not accept “[t]hreadbare recitals of the elements of a cause of action,” which are essentially

legal conclusions. Id. at 678 (citing Twombly, 550 U.S. at 555). As set forth in Iqbal:

        [T]he pleading standard Rule 8 announces does not require detailed factual
        allegations, but it demands more than an unadorned, the-defendant-unlawfully-
        harmed-me accusation. A pleading that offers labels and conclusions or a
        formulaic recitation of the elements of a cause of action will not do. Nor does a
        complaint suffice if it tenders naked assertions devoid of further factual
        enhancement.

Id. (internal citations, quotation marks, and alteration omitted). After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief. Id.

                                          BACKGROUND

        The Court assumes familiarity with its August 28, 2018 order to amend. In short,

Plaintiff, a New York resident, brings this action against Defendant, who Plaintiff alleges is also

a New York resident. That is still the case in the amended complaint, and it is this non-diverse




                                                   2
           Case 1:18-cv-07469-LLS Document 8 Filed 10/12/18 Page 3 of 6



citizenship which deprives this Court of jurisdiction. Plaintiff seeks compensatory damages in

the amount of $500 million.

                                           DISCUSSION

I.     Subject Matter Jurisdiction

       The Court lacks subject matter jurisdiction over this action. Subject matter jurisdiction,

simply put, is the Court’s power to adjudicate a case. The subject matter jurisdiction of the

federal district courts is limited and is set forth generally in 28 U.S.C. §§ 1331 and 1332.

       Under these statutes, federal jurisdiction is available only when a “federal question” is

presented or when plaintiff and defendant are citizens of different states and the amount in

controversy exceeds the sum or value of $75,000. “‘[I]t is common ground that in our federal

system of limited jurisdiction any party or the court sua sponte, at any stage of the proceedings,

may raise the question of whether the court has subject matter jurisdiction.’” United Food &

Commercial Workers Union, Local 919, AFL-CIO v. CenterMark Prop. Meriden Square, Inc.,

30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway Constr. Co., Inc. v. Hous. Auth. of the City of

Hartford, 711 F.2d 501, 503 (2d Cir. 1983)). “If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999) (noting that “subject-matter

delineations must be policed by the courts on their own initiative”).

       To invoke federal question jurisdiction under 28 U.S.C. § 1331, a plaintiff’s claims must

arise “under the Constitution, laws, or treaties of the United States.” A case arises under federal

law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of


                                                  3
           Case 1:18-cv-07469-LLS Document 8 Filed 10/12/18 Page 4 of 6



federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996).

       To establish diversity jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

she and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S.

381, 388 (1998). Diversity must be complete, which means that “no plaintiff and no defendant

[may be] citizens of the same State.” Id. In addition, the plaintiff must allege to a “reasonable

probability” that the claim is in excess of the sum or value of $75,000.00, the statutory

jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438

F.3d 214, 221 (2d Cir. 2006) (citation and internal quotation marks omitted).

       Plaintiff does not state that she seeks relief under the Constitution or laws of the United

States, and the facts that Plaintiff asserts in the complaint do not suggest the existence of a

federal cause of action. And because Plaintiff alleges that Defendant is, like Plaintiff, a citizen of

New York, there is not complete diversity among the parties in this action. Thus, the Court lacks

diversity jurisdiction to adjudicate this matter. The Court must therefore dismiss this action

without prejudice. 1 See Fed. R. Civ. P. 12(h)(3); Hernandez v. Conriv Realty Assocs., 182 F.3d

121, 123 (2d Cir. 1999) (“[W]here a court lacks subject matter jurisdiction, it also lacks the

power to dismiss with prejudice.”). Accordingly, Plaintiff’s motion for a default judgment (ECF

No. 7) is denied as moot.




       1
        The Court takes no position on any claims that Plaintiff wishes to assert in the
appropriate forum.


                                                  4
           Case 1:18-cv-07469-LLS Document 8 Filed 10/12/18 Page 5 of 6



II.     Leave to Amend

        Plaintiff proceeds in this matter without the benefit of an attorney. Even where a

complaint suffers from fatal deficiencies, district courts generally should grant a self-represented

plaintiff an opportunity to amend his or her complaint to cure its defects, unless amendment

would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v.

Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has cautioned that district

courts “should not dismiss [a pro se complaint] without granting leave to amend at least once

when a liberal reading of the complaint gives any indication that a valid claim might be stated.”

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v. USAA Fed. Sav. Bank,

171 F.3d 794, 795 (2d Cir. 1999)). Because the defects in the complaint cannot be cured with an

amendment, the Court declines to grant Plaintiff leave to amend the complaint.

                                         CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed without prejudice for lack of subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3). The Court denies Plaintiff’s motion for a default

judgment (ECF No. 7) as moot and instructs the Clerk of Court to terminate all pending motions

in this matter.




                                                 5
          Case 1:18-cv-07469-LLS Document 8 Filed 10/12/18 Page 6 of 6



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   October 12, 2018
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 6
